Title: Remission for Joseph Osbourn, 28 February 1817
From: Madison, James
To: 


        
          [28 February 1817]
        
        Whereas it has been represented to me that Joseph Osbourn was convicted some time ago before the Circuit Court of the United States for the County of Washington, in the District of Columbia of a misdemeanor, in uttering and passing counterfeited Bank notes, knowing the same to be counterfeited, whereupon he was sentenced by the said Court to be imprisoned for the term of six months, and to pay a fine of Two hundred Dollars to the United States; and whereas it has been made to appear to me that the said Joseph Osbourn, having undergone an imprisonment greatly beyond the period prescribed by the sentence of the Court aforesaid, is entirely unable to satisfy the said fine or any part of it, and that his health is materially affected and injured by his long confinement: Now, therefore, be it known that I, James Madison, President of the United States, in consideration of the premises, and for other good causes me thereunto moving, have remitted, and I do hereby remit the fine aforesaid, and every part thereof, willing and requiring that the said Joseph Osbourn be forthwith discharged from his Imprisonment.
        In testimony whereof, I have hereunto set my Hand, & caused the seal of the United States to be affixed.
        Done at the City of Washington this 28th day of february in the year of

our Lord one thousand eight hundred & seventeen and of the Independence of the United States the forty first.
        
          James MadisonBy the President,Jas. Monroe, Secy of State.
        
      